FILED
                             NOT FOR PUBLICATION                            MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMANDO LOPEZ-PAZ, AKA Joel                      No. 14-73971
Lopez-Rodriguez,
                                                 Agency No. A200-088-961
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Armando Lopez-Paz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal, and

denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s continuous physical presence

determination, Serrano Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008),

and review for abuse of discretion the denial of a motion to remand, Movsisian v.

Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir. 2005). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Lopez-Paz did

not demonstrate the ten years of continuous physical presence required for

cancellation of removal, where Lopez-Paz testified that he departed the United

States for a period of more than 90 days during the statutory period. See 8 U.S.C.

§ 1229b(b)(1)(A), (d)(2) (a departure in excess of 90 days breaks continuous

physical presence).

      The BIA did not abuse its discretion in denying Lopez-Paz’ motion to

remand, where Lopez-Paz failed to establish that the evidence he submitted was

unavailable at the time of his removal hearing. See Angov v. Lynch, 788 F.3d 893,

897 (9th Cir. 2015) (“Since a motion to remand is so similar to a motion to reopen,

the motion to remand should be drafted in conformity with the regulations

pertinent to motions to reopen[.]” (citation and quotation marks omitted)); 8 C.F.R.

§ 1003.2(c)(1) (“A motion to reopen proceedings shall not be granted unless it

appears to the Board that evidence sought to be offered is material and was not


                                         2                                     14-73971
available and could not have been discovered or presented at the former

hearing[.]”).

      We deny Lopez-Paz’ motion to supplement the record on appeal. See 8

U.S.C. § 1252(b)(4)(A) (“the court of appeals shall decide the petition only on the

administrative record on which the order of removal is based”).

      We also deny Lopez-Paz’ request to remand to the BIA based on potential

eligibility for new relief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc) (new evidence may be added to the record through a motion to reopen with

the agency).

      PETITION FOR REVIEW DENIED.




                                          3                                    14-73971